DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 11 in the reply filed on 11/24/2020 is acknowledged.  The traversal is on the ground(s) that – inter alia – " 
This is not found persuasive because: Although there may be some overlap of the search for the inventions, there is nothing to indicate that the search would be coextensive. Further, the examination on the merits of apparatus claims differs from that of method claims. Therefor the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner, which makes the restriction requirement proper.
In view of the above, the Examiner respectfully points out that a restriction requirement between Group I and Group II is still proper. 

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as a process wherein the precursor for a pressure membrane includes a contour having a linearized length different from the linearized length of a surface of a forming tool.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-19, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 8, recites “setting the shape of the precursor while the precursor is held in complementary contact.” The limitation “in complementary contact” makes the claim vague and indefinite, since it is not clear as to what element is the precursor held in complementary contact with. For examination purposes, the examiner is interpreting the limitation “in complementary contact,” as – in complementary contact with the surface of the forming tool -- as recited in lines 6 – 7 of claim 1. 
Claim 6 recites the limitation "inflating the volume is performed while maintaining a thickness of the precursor" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim. Prior to claim 6, which depends on claim 1, there is no mention of 
Claims 2 – 8 are rejected as been dependent upon rejected base claim 1, from which – directly or indirectly – possess all the limitations which makes claim 1 indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US Pat. No. 7,306,450 B2) in view of Nava (US Pat. No. 4,338,070) and Makarenko et al. (US Pat. No. 5,468,331; Makarenko), as evidence by B.R. Powell in Advanced Materials in Automotive Engineering, 2012.
 Regarding claim 1 and claim 9, Hanson discloses a method for forming a metallic structure (Abstract), the method comprising: 
forming a precursor (“caul,” 250, 450) for a pressure membrane (Col. 2, l. 10-22), that includes a contour having a linearized length corresponding with a linearized length of a surface of a forming tool (see Col. 3, l. 62-67, cont. Col. 4, l. 1-3); 
attaching the precursor to a base member (Col. 4, l. 4-12), leaving a volume between the base member (204) and the precursor (250, 450; see Fig. 3C), and setting 
Hanson’s Col. 1, l 22-28 discloses, “Heat and/or pressure can be applied to the resin-impregnated fibers on the mold surface to cure the resin and harden the laminate in the shape of the mold. The heat and pressure can be applied with an oven, an autoclave, a heated flat or contoured forming tool, or a combination of methods including the use of a vacuum bag,” and Col. 5, l. 19-21 “the fiber plies 210 can be cured after compacting by the application of heat and/or pressure in a suitable oven or autoclave.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanson’s method so as to incorporate altering a shape of the precursor at a high temperature by forcing the precursor into complementary contact with the surface of the forming tool, since Hanson teaches curing by applying heat and pressure (Col. 5, l. 19-21).
However, Hanson is silent to affixing a perimeter of the precursor to a perimeter of a base member, and altering a shape of the precursor at a superplastic temperature.
In the same field of endeavor of manufacturing of composite parts, Nava discloses a method  and apparatus for molding reinforced resin products (Abstract) the method comprising: 
a precursor (deformable element or element C, see Fig. 2 and Col. 2, l. 53-61) for a pressure membrane that includes a contour having a linearized length corresponding with a linearized length of a surface of a forming tool (A) – Nava’s Col. 2, l. 53-61 discloses that precursor C has “the outer surface or contour of which substantially corresponds to the internal contour of cavity A1 (analogous to the forming tool)”; 
affixing a perimeter of the precursor (C) to a perimeter of a base member (shaped part B1) – Nava’s Col. 2, l. 59-61 discloses that “Edge C1 of chamber C is sealed (analogous to affixed) by a collar C2 to the top periphery of shaped part B1,” leaving a volume between the base member (B1) and the precursor (C) (see the arrows indicating the expansion by the fluid in Fig. 2, “grooves” B4, forming a volume between C and B1), Col. 4, l. 25-30 discloses the volume formed by the precursor (C) is “air-tight”; 
altering a shape  of the precursor (C) at high temperatures by forcing the precursor into complementary contact (see Nava’s Col. 2, l. 5-18), with the surface of the forming tool (A) – Nava’s Col. 2, l. 56-59 discloses, “Chamber C (precursor) is made of suitable elastic material, apt to withstand, besides the usual pressure, also high temperatures.”  Additionally, Nava’s Col. 4, l. 1-6 discloses, “a pressurized fluid is introduced, through conduit B2, into chamber C, which pressurized fluid causes chamber C to deform (see FIG. 2) and presses the liquid resin into the structure of reinforcement D and the whole against the wall of cavity A1 (analogous to the surface of the forming tool),” and Nava’s Col. 5, l. 20-26 discloses, “In order to provide reinforced resin structures having the desire characteristics, especially with regard to the type of resin used, in each case, the invention also contemplates the molding effected with the aid of heat. For this purpose, the heat source may be located, as in most known forms of molds, in the lower part A of the mold itself,”; and

	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanson’s method by affixing the perimeter of the precursor (Hanson’s caul 250, 450) to a perimeter of a base member (Nava’s  element B), as taught by Nava (Col. 2, l. 59-61). One would have been motivated to pursue the modification to Hanson’s caul in order to provide an airtight seal between the base member and the caul, allowing for the fluid pressure to build inside the volume formed between the base member and the caul, as taught by Nava (Col. 2, l. 59-61, see Nava’s Fig. 2).

However, Nava fails to disclose the temperature for altering a shape of the precursor being a superplastic temperature.
In the same field of endeavor of apparatus and methods for forming composite laminated articles including bend portions, Makarenko discloses that laminated articles are formed from a preform that typically is prepared for final curing under pressure, this being accomplished by using a pressure bag in which the preform is encased and an autoclave which applies pressure to the preform through the bag, while pressure is applied at an appropriate curing temperature (Col. 2, l. 25-60). Makarenko discloses the preform – being in complementary contact with the surface of the forming tool – is heated to 600 degrees F and at 200 psi, “causing the tightly held extended portion 30A, 
In view of Makarenko’s disclosure of curing temperatures of 600 °F, and as evidence by the definition provided by  B.R. Powell for “superplastic forming”; 
Superplastic forming (SPF) involves slowly forming a sheet of material in a single-sided tool or die using gas pressure at a temperature of about 500 °C. A typical forming cycle for SPF is approximately 30 minutes or longer.
The examiner concludes that Makarenko’s temperature complies with the definition of “superplastic temperature”.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanson/Nava’s method by altering a shape of the precursor at a superplastic temperature by forcing the precursor into complementary contact with the surface of the forming tool. One of ordinary skill would have been motivated to pursue the modification to Nava’s method, since Makarenko teaches that incorporating such temperatures and pressures allows for the inhibition of wrinkles, voids or delamination defects (Col. 5, l. 63-67, cont. Col. 6, l. 1-4).

Regarding claim 5, Hanson/Nava/Makarenko discloses the method of claim 1 wherein: forming the precursor comprises utilizing a metal selected from the group consisting of: aluminum, titanium, steel, and magnesium. More specifically, Hanson 

Regarding claim 6, Hanson/Nava/Makarenko discloses the method of claim 1, wherein: the method further comprises inflating the volume, wherein inflating the volume is performed while maintaining a thickness of the precursor (see Nava’s Col. 4, l. 64-68), while providing heat as an aid – Nava’s Col. 5, l. 20-36 discloses, “heat is provided by introducing into chamber C a pressurized fluid at suitable temperature, for example, steam or oil may be introduced into said chamber at a pressure suitable to deform chamber C and exert, on liquid resin G, the required thermal action which may be increased and assured by heating constantly, in addition to chamber C, also shaped part B1.”
Although, Hanson and Nava are silent to, wherein inflating the volume is performed at a temperature between six hundred and sixteen hundred degrees Fahrenheit, Makarenko’s Col. 5, l. 40-46 discloses, “the tooling assembly carrying the preform 20 is placed in an autoclave which then is heated to 600 degrees F under an inert atmosphere of 200 psi. Application of such additional pressure, 200 psi in this example, while heating the preform, causes tautly held extended portion 30A, bridging the gap at the end of the preform, to bow inwardly toward mandrel 22.” Makarenko discloses that the temperature and pressure conditions, and the time of curing are selected based on the materials from which the layers are made and a predetermined bulk shrinkage to be compensated (Col. 5, l. 63-66). Makarenko’s disclosed temperature (600 °F) overlaps with the claimed range of from 600 °F to 1,600 °F. Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nava/Makarenko’s method by selecting the portion of Makarenko's temperature range that corresponds to the claimed range. See MPEP § 2144.05 (I). One of ordinary skill in the art would have been motivated to modify the temperature ranges for Nava/Makarenko’s method by routine optimization, for the purpose of providing suitable temperature ranges for curing the precursor, depending on the materials the precursor is made, as taught by Makarenko’s (Col. 5, l. 63-66). 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 (II) (A).

Regarding claim 8, Hanson/Nava/Makarenko is capable of forming a portion of an aircraft assembled according to the method of claim 1. Hanson’s disclosure makes reference to the application of his method and tool for aircraft parts making, see Col. 1, l. 40-54, and claim 21). 

Regarding claim 11, Nava/Makarenko discloses the method of claim 1 wherein: the precursor contacts the forming tool during the shaping (Nava’s Col. 4, l. 1-6), and the method further comprises: forming the precursor according to a contour having a linearized length corresponding with a linearized length of the forming tool (see Nava’s Col. 2, l. 53-61).

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Nava and Makarenko, as evidence by B.R., and further in view of Fanelli et al. (US Publication 2019/0224937 A1; Fanelli), and Carlson et al. (US Publication 2019/0366653 A1; Carlson).
Regarding claims 2, 3 and 4. The Examiner respectfully points out to the Applicant that claims 2, 3, and 4 are mutually exclusive species. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first, see MPEP 806.04 (f). In this case, the claimed species for forming the precursor are mutually exclusive, since the claims do not overlap in scope. Claim 2 requires the forming the precursor by “stamp forming,” claim 3 requires the forming of the precursor by “incremental sheet forming,” and claim 4 requires the forming of the precursor to be “additively manufactured,” and each claim only discloses limitations for a single species, not applicable to the second and third species.  
Nonetheless, Hanson discloses that the precursor (caul) can be manufactured from any number of suitable materials that flex under external pressure, including materials that behave elastically through a range of deflections (Col. 4, l. 19-22). Furthermore, Hanson discloses the precursors could be made from sheet metal, such as stainless steel, and other embodiment examples for precursors formed from thermoplastic materials (Col. 4, l. 22-30). Therefore, it is shown that Hanson’s precursor and the instant application precursor are – identical – or – substantially identical – in structure or are produced by identical or a substantially identical processes, establishing 
In the same field of endeavor of laminated compositions and methods of manufacture comprising sheet metal (Abstract), Fanelli discloses a laminated sheet metal material, and further discloses, “Forming sheet metal products are well known in the art. For example, the laminated sheet metal material can be formed by processes such as: bending, curling, decambering, deep drawing, expanding, hemming, seeming, incremental sheet forming, ironing, laser cutting, photochemical machining, perforating, press brake forming, punching, roll forming, rolling, spinning, stamping, water jet cutting, or wheeling.” [0107].
It would have been obvious to a person having ordinary skill in the art, before the filing date of the claimed invention, to modify Hanson/Nava/Makarenko’s method by forming the precursor by any known method, such as “stamp forming or incremental sheet forming,” as taught by Fanelli, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to modify Hanson/Nava/Makarenko’s method by choosing between an incremental sheet forming method or a stamping method for forming the precursor for the purpose of  choosing the most cost-effective option for its intended use. See MPEP 2144.07.
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than 
As to claim 4 limitation, “forming the precursor comprises additively manufacturing the precursor,” Carlson, in the analogous art of 3D printed cauls (analogous to the claimed precursor) for composite part fabrication (Abstract), discloses, “Embodiments described herein provide a three dimensional (3D) printed end cauls that may include internal volumes of sintered and unsintered material. These end cauls may be reliably printed from metal, ceramic, or other materials, and the printing process enables detailed features and tight radii to be accurately reproduced in accordance with design parameters. This enhances the ability of the end cauls to be used as Outer Mold Line (OML) tooling. Furthermore, 3D printed metal designs may be rapidly updated and revised without incurring substantial tooling costs.” [0004].
It would have been obvious to a person having ordinary skill in the art, before the filing date of the claimed invention, to modify Hanson/Nava/Makarenko’s method by additively manufacturing the precursor,” as taught by Carlson, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to modify Hanson/Nava/Makarenko’s method by choosing an additively manufacturing method for forming the precursor, since Carlson teaches these cauls made from the 3D printing process enables detailed features and tight radii to be accurately reproduced in accordance with design parameters [0004].
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no .


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Nava and Makarenko, as evidence by B.R. Powell, as applied to claim 1, and further in view of  Kennedy et al. (US Pat. No. 8,961,732 B2; Kennedy).
Regarding claim 7 and claim 10, Hanson/Nava/Makarenko discloses the method as discussed in claims 1 and 9. However, they are silent to, wherein the precursor includes regions of decreased thickness that contact the forming tool during superplastic deformation before other regions of the precursor, as claimed in claim 7, and forming the precursor with regions of increased thickness that contact the forming tool after other regions of the precursor during the shaping, as claimed in claim 10.
In the same field of endeavor of manufacturing of composite parts for aircrafts (Col. 6, l. 40-42), Kennedy discloses a method and device for compressing  a radius in the laminate (Col. 1, l.6-9). Kennedy discloses a caul 50 (precursor), which includes an inside radius R substantially conforming to the radius 34, and having a thickness T at its upper extremity 56 which generally matches the combined thickness of the lower flange 26, the caul 50 being tapered in its thickness from its upper extremity to its lower extremity (i.e., see Fig. 5), resulting from this tapering in reduced mark-off imparted to the spar (laminate) by the caul 50 during the compaction process (Col. 4, l. 24-32). Kennedy discloses the precursor includes regions of decreased thickness that contact 
As to the limitation “forming the precursor with regions of increased thickness that contact the forming tool after other regions of the precursor during the shaping,” the examiner points out that Kennedy’s tapered caul will inherently have  regions of increased thickness (areas less tapered) that could contact the forming tool after the decreased thickness regions of the precursor during the shaping.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanson/Nava/Makarenko’s method so that the precursor includes regions of decreased thickness that contact the forming tool during superplastic deformation before other regions of the precursor, and with regions of increased thickness that contact the forming tool after other regions of the precursor during the shaping, as taught by Kennedy. One would have been motivated to modify the precursor with areas of decrease thickness, since Kennedy teaches that this tapering results in reduced mark-off imparted to the spar (laminate) by the precursor during the compaction process (Col. 4, l. 24-32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brizon et al. (US Pat. No. 9,623,620 B2); Discloses a method of making reusable shape-retentive and resiliently flexible curing caul.
Ross (US Publication 2016/0158977 A1); Discloses system and method of vacuum assisted resin transfer molding (VARTM) using a reconfigurable material, such as shape memory polymer (SMP), for a caul sheet or a forming tool.
Wang et al. (US Pat. No. 6,290,895 B1); Discloses selectively flexible caul and methods of use, the caul having regions of decreased thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712